Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Alsenz et al (US Patent No. 4,537,038).

Averill teaches:

limitations from claim 1, a high pressure threshold detection circuit (see pressure switch 240; FIG. 16; paragraph 38); including a compressor (10, driven by motor 12) to be shutoff at a high pressure at an output of the compressor (paragraph 38; “The pressure switch 240 is provided in communication with the compressed air storage vessel 16 so as to automatically turn off the air compressor when a pre-determined pressure level is reached within the  compressed air storage vessel 16”);

Averill teaches a pressure switch monitoring pressure at a vessel 16 at an outlet of the compressor, rather than a pressure of medium exiting the outlet;

However, Ren teaches a compressor apparatus (1; FIG. 1) including a compressor (4) driven by a motor (3) to supply fluid to a tank (12); and wherein a sensor/transducer (6) is provided to detect pressure at an outlet (line 11) of the compressor (C. 3 Lines 3-6);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to place the pressure switch/transducer of Averill at different locations of the compressed air circuit, such as at an outlet of the compressor, as a matter of design choice such that an expected result occurs (the sensing of pressure in the output line/vessel; see C. 3 Lines 3-6 of Ren). See also MPEP2144.04 Section VI. C; wherein it has been held that the rearrangement of parts otherwise taught by the prior art requires only routine skill in the art.

Averill does not teach details of the pressure switch (240);

Alsenz teaches: 

limitations from claim 1, a pressure detection circuit (10; see FIG. 1-2) for a compressor (12); wherein the circuit includes: a pressure transducer (28) measuring a pressure of a medium at the compressor; and a controller (10) comprising a comparator (54) and a switch (42), the comparator and the switch being electrically coupled (via line 36), the switch being electrically coupled to an enable circuit (lines 44, 46, 48); wherein the pressure transducer (28) is electrically coupled to the comparator (via line 30) to provide a signal to the comparator based on the pressure measured (C. 5 Lines 34-44), wherein the comparator outputs a control signal (63, 36) to the switch when the signal is equal to or greater than a reference value (C. 6 Lines 13-24), and wherein the switch opens the enable circuit to disable compression of the medium by the compressor in response to the control signal (C. 5 Lines 5-13 and C. 6 Lines 58-65);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to substitute a known pressure switch for the switch of Averill, such as the pressure switch taught by Alsenz utilizing comparators and switches, in order to allow for automatic control of a compressor on/off cycle and therefore an automatically variable output pressure;



Averill further teaches:

limitations from claim 5, wherein the reference value comprises a pressure threshold not to be exceeded at the outlet (paragraph 38);



Alsenz further teaches:

limitations from claim 4, wherein the enable circuit (44, 46, 48) controls a direct connection between line power (“AC power”, FIG. 1) and a motor (12) driving the compressor (see schematic of FIG. 1, wherein the circuit created by lines 44, 46 is selectively connected to the motor 12 by switch 42);





Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Alsenz et al (US Patent No. 4,537,038) as applied to claim 1 above, and in further view of Moeller (US Patent No. 6,715,996).

Averill teaches removing power to the motor via a switch, but does not teach a variable frequency drive;

Moeller teaches:

limitations from claim 2, a pump (2) driven by a motor (5) through a variable frequency drive (6) delivering power to the pump (via mains 9 and rectifier 8); wherein 

drive power is removed from the pump motor via the variable frequency drive (via devices 10 and 16) such that power is connected and disconnected depending upon a condition threshold being met (C. 5 Lines 6-14);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a variable frequency drive between the switch and the compressor motor of Averill, such as the drive taught by Moeller, in order to provide a more robust control of the compressor by allowing variable speed control through the drive.



Moeller further teaches:

limitations from claim 3, wherein the variable-frequency motor drive does not provide the electrical power to the motor driving the compressor when the enable circuit is open (C. 5 Lines 6-14 of Moeller wherein the control 10, 16 stops the VFD 6 when a threshold is met; and additionally the switch 240 of Averill cutting off power to motor 12 when a pressure threshold is met).





Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Alsenz et al (US Patent No. 4,537,038) as applied to claim 1 above, and in further view of Wiggins (US Patent No. 4,547,859).

Neither Averill nor Alsenz teaches a voltage scaling of the pressure signal;

However, Wiggins teaches the scaling of dc signals of a pressure transducer (12) for a compressor (16; see abstract, C. 19 Lines 12-55 for example);

It would have been obvious to one of ordinary skill in the art of compressors and pressure sensors at the time the invention was filed to condition the sensed pressure signal of Averill (as modified by Alsenz) using known conditioning methods, such as a scaling taught by Wiggins, in order to provide a signal most suitable for use by the controller (and to account for inaccuracies in the signal due to environmental changes or component aging, abstract of Wiggins).





Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Alsenz et al (US Patent No. 4,537,038) as applied to claim above, and in further view of Koehl (US Patent No. 8,540,493).

Averill teaches removing power to the motor via a switch, but does not teach a variable frequency drive;

Koehl teaches:

limitations from claim 7, a pump (10) driven by a motor (16) through a variable frequency drive (46; see C. 7 Lines 27-58; FIG. 1) delivering power (via bus 22) to the pump; 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a variable frequency drive between the switch and the compressor motor of Averill, such as the drive taught by Koehl, in order to provide a more robust control of the compressor by allowing variable speed control through the drive.

Neither Averill nor Alsenz teaches monitoring a pump sensor condition;

Koehl teaches:

limitations from claims 7-8, wherein a control path (see FIG. 1) exists to disable the motor drive via a controller (24) in response to detecting a fault in a pressure transducer (18) at the output of the pump (at 20), based on real-time monitoring of the pressure transducer (C. 21 Lines 9-45; FIG. 11);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a pressure sensor monitoring circuit in the pump of Averill, as taught by Koehl, in order to shut down the pump when a fault in the sensor occurs, thereby protecting the pump and the system from over or under pressure conditions.





Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Alsenz et al (US Patent No. 4,537,038) as applied to claim 1 above, and in further view of Guziak (US PGPub No. 2018/0172766).

Neither Averill nor Alsenz teaches a control diagnostic circuit for monitoring the switch and enable circuit;

Guziak teaches:

a pressure switch (12; paragraph 19-20) and a control diagnostic circuit (10; FIG. 2-4) that monitors via contacts operations of the switch and the enable circuit (paragraph 45-50 teach monitoring the switch 12 and an associated circuit via on/off sensing, the sensing utilizing a voltage detected and conditioned at contacts within circuit 11 as seen in FIG. 3);

It would have been obvious to one of ordinary skill in the art of pressure switches at the time the invention was filed to provide a switch monitoring circuit associated with the switch of Averill, such as the circuit taught by Guziak, in order to reduce instances of switch failure due to wear, and therefore avoid incorrect pressure readings (paragraph 20 of Guziak).





Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Alsenz et al (US Patent No. 4,537,038) in view of Guziak (US PGPub No. 2018/0172766) as applied to claims 1 and 9 above, and in further view of Moeller (US Patent No. 6,715,996).

Averill teaches removing power to the motor via a switch, but does not teach a variable frequency drive;

Moeller teaches:

limitations from claim 10, a pump (2) driven by a motor (5) through a variable frequency drive (6) delivering power to the pump (via mains 9 and rectifier 8); wherein 

drive power is removed from the pump motor via the variable frequency drive (via devices 10 and 16) such that power is connected and disconnected depending upon a condition threshold being met (C. 5 Lines 6-14);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a variable frequency drive between the switch and the compressor motor of Averill, such as the drive taught by Moeller, in order to provide a more robust control of the compressor by allowing variable speed control through the drive.





Claims 11, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Alsenz et al (US Patent No. 4,537,038) in view of Moeller (US Patent No. 6,715,996).

Averill teaches:

limitations from claims 11 and 18, a system including a controller (FIG. 16 154, 240) coupled to: a high pressure threshold detection circuit (see pressure switch 240; FIG. 16; paragraph 38); including a compressor having an inlet and an outlet (compressor 10, paragraph 29) to be shutoff at a high pressure at an output of the compressor (paragraph 38; “The pressure switch 240 is provided in communication  with the compressed air storage vessel 16 so as to automatically turn off the  air compressor when a pre-determined pressure level is reached within the  compressed air storage vessel 16”); and a motor (12) operably connected to the compressor;

Averill teaches a pressure switch monitoring pressure at a vessel 16 at an outlet of the compressor, rather than a pressure of medium exiting the outlet;

However, Ren teaches a compressor apparatus (1; FIG. 1) including a compressor (4) driven by a motor (3) to supply fluid to a tank (12); and wherein a sensor/transducer (6) is provided to detect pressure at an outlet (line 11) of the compressor (C. 3 Lines 3-6);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to place the pressure switch/transducer of Averill at different locations of the compressed air circuit, such as at an outlet of the compressor, as a matter of design choice such that an expected result occurs (the sensing of pressure in the output line/vessel; see C. 3 Lines 3-6 of Ren). See also MPEP2144.04 Section VI. C; wherein it has been held that the rearrangement of parts otherwise taught by the prior art requires only routine skill in the art.

Averill does not teach details of the pressure switch (240);

Alsenz teaches: 

limitations from claims 11, 13, and 18, a pressure detection circuit (10; see FIG. 1-2) for a compressor (12); wherein the circuit includes: a pressure transducer (28) measuring a pressure of a medium at the compressor; and a controller (10) comprising a comparator (54) and a switch (42), the comparator and the switch being electrically coupled (via line 36), the switch being electrically coupled to an enable circuit (lines 44, 46, 48); wherein the pressure transducer (28) is electrically coupled to the comparator (via line 30) to provide a signal to the comparator based on the pressure measured (C. 5 Lines 34-44), wherein the comparator outputs a control signal (63, 36) to the switch when the signal is equal to or greater than a reference value (C. 6 Lines 13-24), and wherein the switch opens the enable circuit to disable compression of the medium by the compressor in response to the control signal (C. 5 Lines 5-13 and C. 6 Lines 58-65);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to substitute a known pressure switch for the switch of Averill, such as the pressure switch taught by Alsenz utilizing comparators and switches, in order to allow for automatic control of a compressor on/off cycle and therefore an automatically variable output pressure;

Averill teaches removing power to the motor via a switch, but does not teach a variable frequency drive;

Moeller teaches:

limitations from claim 11, a pump (2) driven by a motor (5) through a variable frequency drive (6) delivering power to the pump (via mains 9 and rectifier 8); wherein 

drive power is removed from the pump motor via the variable frequency drive (via devices 10 and 16) such that power is connected and disconnected depending upon a condition threshold being met (C. 5 Lines 6-14);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a variable frequency drive between the switch and the compressor motor of Averill, such as the drive taught by Moeller, in order to provide a more robust control of the compressor by allowing variable speed control through the drive.



Moeller further teaches:

limitations from claims 12 and 19, wherein the variable-frequency motor drive does not provide the electrical power to the motor driving the compressor when the enable circuit is open (C. 5 Lines 6-14 of Moeller wherein the control 10, 16 stops the VFD 6 when a threshold is met; and additionally the switch 240 of Averill cutting off power to motor 12 when a pressure threshold is met)



Averill further teaches:

limitations from claims 14 and 20, wherein the reference value comprises a pressure threshold not to be exceeded at the outlet (paragraph 38);





Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Alsenz et al (US Patent No. 4,537,038) in view of Moeller (US Patent No. 6,715,996) as applied to claims 11 and 13 above, and in further view of Wiggins (US Patent No. 4,547,859).

Neither Averill nor Alsenz teaches a voltage scaling of the pressure signal;

However, Wiggins teaches the scaling of dc signals of a pressure transducer (12) for a compressor (16; see abstract, C. 19 Lines 12-55 for example);

It would have been obvious to one of ordinary skill in the art of compressors and pressure sensors at the time the invention was filed to condition the sensed pressure signal of Averill (as modified by Alsenz) using known conditioning methods, such as a scaling taught by Wiggins, in order to provide a signal most suitable for use by the controller (and to account for inaccuracies in the signal due to environmental changes or component aging, abstract of Wiggins).





Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Koehl (US Patent No. 8,540,493).

Averill teaches:

limitations from claim 11, a system including a controller (FIG. 16 154, 240) coupled to: a high pressure threshold detection circuit (see pressure switch 240; FIG. 16; paragraph 38); including a compressor having an inlet and an outlet (compressor 10, paragraph 29) to be shutoff at a high pressure at an output of the compressor (paragraph 38; “The pressure switch 240 is provided in communication  with the compressed air storage vessel 16 so as to automatically turn off the  air compressor when a pre-determined pressure level is reached within the  compressed air storage vessel 16”); and a motor (12) operably connected to the compressor;

Averill teaches a pressure switch monitoring pressure at a vessel 16 at an outlet of the compressor, rather than a pressure of medium exiting the outlet;

However, Ren teaches a compressor apparatus (1; FIG. 1) including a compressor (4) driven by a motor (3) to supply fluid to a tank (12); and wherein a sensor/transducer (6) is provided to detect pressure at an outlet (line 11) of the compressor (C. 3 Lines 3-6);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to place the pressure switch/transducer of Averill at different locations of the compressed air circuit, such as at an outlet of the compressor, as a matter of design choice such that an expected result occurs (the sensing of pressure in the output line/vessel; see C. 3 Lines 3-6 of Ren). See also MPEP2144.04 Section VI. C; wherein it has been held that the rearrangement of parts otherwise taught by the prior art requires only routine skill in the art.

Averill teaches removing power to the motor via a switch, but does not teach a variable frequency drive;

Koehl teaches:

limitations from claim 11, a pump (10) driven by a motor (16) through a variable frequency drive (46; see C. 7 Lines 27-58; FIG. 1) delivering power (via bus 22) to the pump; 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a variable frequency drive between the switch and the compressor motor of Averill, such as the drive taught by Koehl, in order to provide a more robust control of the compressor by allowing variable speed control through the drive.



Regarding claim 16:

Neither Averill nor Alsenz teaches monitoring a pump sensor condition;

Koehl teaches:

limitations from claims 16, wherein a control path (see FIG. 1) exists to disable the motor drive via a controller (24) in response to detecting a fault in a pressure transducer (18) at the output of the pump (at 20), based on real-time monitoring of the pressure transducer (C. 21 Lines 9-45; FIG. 11 teaching an electrically coupled pressure sensor 18, drive 46, and pump motor 16);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a pressure sensor monitoring circuit in the pump of Averill, as taught by Koehl, in order to shut down the pump when a fault in the sensor occurs, thereby protecting the pump and the system from over or under pressure conditions.





Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al (US PGPub No. 2009/0110567) in view of Ren et al (US Patent No. 11,193,482) in view of Koehl (US Patent No. 8,540,493) as applied to claims 11 and 16 above, and in further view of Guziak (US PGPub No. 2018/0172766).

Neither Averill nor Alsenz teaches a control diagnostic circuit for monitoring the switch and enable circuit;

Guziak teaches:

a pressure switch (12; paragraph 19-20) and a control diagnostic circuit (10; FIG. 2-4) that monitors via contacts operations of the switch and the enable circuit (paragraph 45-50 teach monitoring the switch 12 and an associated circuit via on/off sensing, the sensing utilizing a voltage detected and conditioned at contacts within circuit 11 as seen in FIG. 3);

It would have been obvious to one of ordinary skill in the art of pressure switches at the time the invention was filed to provide a switch monitoring circuit associated with the switch of Averill, such as the circuit taught by Guziak, in order to reduce instances of switch failure due to wear, and therefore avoid incorrect pressure readings (paragraph 20 of Guziak).



Response to Arguments
Applicant’s arguments, see response, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1-20 under Averill and Alsenz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ren.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746